Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 2, 11 and 18 are amended.  Claims 3 and 10 are canceled.  Claims 1, 2, 4-9 and 11-22 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (U.S. Patent Application Publication No. 2006/0143700) in view of Akireddy et al. (U.S. Patent Application No. 2016/0014140, hereinafter Akireddy) and further in view of Varghese et al. (U.S. Patent Application No. 2006/0282660, hereinafter Varghese).
 	With respect to claim 1, Herrmann discloses a certificate server configured to: store a compliance policy, comprising one or more rules; monitor one or more compliance parameters “…a security policy indicating conditions under which a client is permitted to participate in a certificate-based protocol. Session; a module that traps an attempt at the client to participate in the certificate-based protocol session, by intercepting a request to retrieve a certificate for authenticating the client; a module that determines whether the client complies with the security policy; and a module that prevents retrieval of the certificate when the client does not comply with the security policy.”(paragraph [0020]).
 	Herrmann does not explicitly mention “continuously monitor one or more compliance parameters associated with at least one client computer”.  However, Herrmann discloses the monitoring of request for certificate and response with prevention of retrieval of the certificate in the instance it violates the security policy.
However, Herrmann discloses “monitoring requests to retrieve certificate at a machine, for ensuring the machine’s compliance with a security policy as a prerequisite to certificate retrieval; as each given certificate is requested to be retrieved at the machine, determining whether the machine complies with the security policy; and blocking retrieval of a given requested certificate in instance where the machine violates the security policy” (paragraph [0021]).  Moreover, Akireddy discloses policy-based data management system may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of continuously monitoring for compliance of policy taught by Akireddy with Herrmann’s teaching of monitoring request to retrieve certificate and blocking in instance where the machine violates the security policy to ensure various policies and rules are complied before data resource is allow to access in instance the request is made (Herrmann, paragraph 0021; Akireddy, paragraph 0197).
Moreover, Herrmann does not explicitly disclose but Varghese the similar feature of “determine if the monitored compliance parameters comply with rules of compliance policy according to a risk score comprising a weighted sum of individual compliance test results (e.g. Varghese, paragraph 0089, “…Groups of rules, preferably criteria-specific, then evaluate the criteria, and the risk scores and actions that are output result from a combination and weighting of the results of the rule-based evaluation of each criteria.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Varghese’s teaching of criteria-specific evaluation with Herrmann’s teaching enforcing security policy to ensure criteria specific evaluation (Varghese, paragraph 0089).

With respect to claim 2, Herrmmann, Akireddy and Varghese disclose the certificate server of claim 1, further configured to:
or near real time; and if the monitored compliance parameters comply with rules of the compliance policy after a policy-based certificate has been revoked, restore the validity of the policy-based certificate in real time or near real time (e.g. Herrmann, paragraph 0088). 
 	Herrmann does not explicitly mention restore the validity of the policy-based certificate in real time or near real time).  However, dynamic validate certificate status is old and well-known in the art (e.g. U.S. Patent Publication No. 2003/0065921, paragraph 0045). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to derive the claim to achieve real time revoking or restoring certificates.
 	With respect to claim 4, Herrmann, Akireddy and Varghese disclose the certificate server of claim 1, wherein the compliance policy is selected from a list consisting of: a governance policy, associated with one or more governance compliance parameters; a cyber-security policy, associated with one or more cyber-security compliance parameters; a time-based policy, associated with one or more time-based compliance parameters; and an implementor-specific policy associated with one or more implementor compliance parameters (e.g. Herrmann, paragraphs 0037 and 0056).  	With respect to claim 5, Herrmann, Akireddy and Varghese do not explicitly disclose the 
However, certificate validity within time expiration is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prevent retrieval of the certificate for the client based on time limit validity on the certificate.   	With respect to claim 6, Herrmann, Akireddy and Varghese disclose the certificate server of claim 4, wherein the governance compliance parameters are selected from a list consisting of: a type of a client computer, the client computer's geo-location, a type of hardware installed on the client computer, a version of a hardware installed on the client computer, a software installed on the client computer, a version of a software installed on the client computer, a status of installation of software components on the client computer, data relating to previous usage of the client computer, a profile of a user of the client computer, a role of a user of the client computer, an identification of an owner of the client computer, an enrollment of the client computer in an organization domain, a status of encryption of disk drivers of the client computer, a status of password protection of the client computer, a status of connection to peripheral devices, and a status of a limitation to a number of open communication ports (e.g. Herrmann, paragraphs 0037 and 0056).  	With respect to claim 7, Herrmann, Akireddy and Varghese disclose the certificate server of claim 4, wherein the cyber-security compliance parameters are selected from a list 
 	With respect to claim 11, Herrmann, Akireddy and Varghese discloses a system for managing public-key client certificates, comprising a certificate server and an authenticating entity, wherein the certificate server is configured to: store a compliance policy, comprising one “…a security policy indicating conditions under which a client is permitted to participate in a certificate-based protocol. Session; a module that traps an attempt at the client to participate in the certificate-based protocol session, by intercepting a request to retrieve a certificate for authenticating the client; a module that determines whether the client complies with the security policy; and a module that prevents retrieval of the certificate when the client does not comply with the security policy).
 	Herrmann does not explicitly mention “continuously monitor one or more compliance parameters associated with at least one client computer”.  However, Herrmann discloses the monitoring of request for certificate and response with prevention of retrieval of the certificate in the instance it violates the security policy.
However, Herrmann discloses “monitoring requests to retrieve certificate at a machine, for ensuring the machine’s compliance with a security policy as a prerequisite to certificate retrieval; as each given certificate is requested to be retrieved at the machine, determining whether the machine complies with the security policy; and blocking retrieval of a given requested certificate in instance where the machine violates the security policy” (paragraph [0021]).  Moreover, Akireddy discloses policy-based data management system may be configured to handle data at rest, data in motion and data in action by continuously monitoring and processing data transaction request in compliance with various policies and rules (e.g. paragraph 0197).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of continuously monitoring for compliance of policy taught by Akireddy with Herrmann’s teaching of monitoring request to retrieve certificate and blocking in instance where the machine violates the security policy to ensure various policies and rules are complied before data resource is allow to access in instance the request is made (Herrmann, paragraph 0021; Akireddy, paragraph 0197).
Moreover, Herrmann does not explicitly disclose but Varghese the similar feature of “determine if the monitored compliance parameters comply with rules of compliance policy according to a risk score comprising a weighted sum of individual compliance test results (e.g. Varghese, paragraph 0089, “…Groups of rules, preferably criteria-specific, then evaluate the criteria, and the risk scores and actions that are output result from a combination and weighting of the results of the rule-based evaluation of each criteria.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Varghese’s teaching of criteria-specific evaluation with Herrmann’s teaching enforcing security policy to ensure criteria specific evaluation (Varghese, paragraph 0089).

 	With respect to claim 12, Herrmann, Akireddy and Varghese disclose the system of claim 11, wherein the authenticating entity is selected from a list consisting of: an authenticating service, an application service and a network protocol (e.g. Herrmann, paragraphs 0014 and 0019).  	With respect to claim 13, Herrmann, Akireddy and Varghese disclose the system of claim 11, wherein the authenticating entity is further configured to enable access of the at least one client computer to the computational resource based on validity of the policy-based certificate (e.g. Herrmann, paragraphs 0021-0022).  	With respect to claim 14, Herrmann, Akireddy and Varghese disclose he system of claim 11, further comprising at least one agent associated with a respective at least one client computer, the agent configured to: gather data relating to one or more compliance parameters associated with the client computer; and continuously propagate the gathered data to the certificate server for monitoring (e.g. Herrmann, paragraph 0021; Akireddy, paragraph 0197).  	With respect to claim 15, Herrmann, Akireddy and Varghese disclose the system of claim 14, wherein the agent is further configured to receive a policy-based certificate from the certificate server and to store the policy-based certificate in a certificate store associated with a respective client computer (e.g. Herrmann, paragraphs 0056 and 0058). 
 	Herrmann and Akireddy do not explicitly mention revoke a validity of a policy-based certificate according a policy-based certificate's time limitation. 
 	However, certificate validity within time expiration is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prevent retrieval of the certificate for the client based on time limit validity on the certificate.  

 	With respect to claim 17, Herrmann, Akireddy and Varghese disclose the system of claim 11,  wherein the compliance policy is selected from a list consisting of: a governance policy, associated with one or more governance compliance parameters; a cyber-security policy, associated with one or more cyber-security compliance parameters; a time-based policy, associated with one or more time-based compliance parameters; and an implementor-specific policy, associated with one or more implementor compliance parameters (e.g. Herrmann, paragraphs  0037 and 0056).“…a security policy indicating conditions under which a client is permitted to participate in a certificate-based protocol. Session; a module that traps an attempt at the client to participate in the certificate-based protocol session, by intercepting a request to retrieve a certificate for authenticating the client; a module that determines whether the client complies with the security policy; and a module that prevents retrieval of the certificate when the client does not comply with the security policy.”(paragraph [0020]).
 	Herrmann does not explicitly mention “continuously monitor one or more compliance parameters associated with at least one client computer”.  However, Herrmann discloses the monitoring of request for certificate and response with prevention of retrieval of the certificate in the instance it violates the security policy.
However, Herrmann discloses “monitoring requests to retrieve certificate at a machine, for ensuring the machine’s compliance with a security policy as a prerequisite to certificate retrieval; as each given certificate is requested to be retrieved at the machine, determining whether the machine complies with the security policy; and blocking retrieval of a given requested certificate in instance where the machine violates the security policy” (paragraph [0021]).  Moreover, Akireddy discloses policy-based data management system may be configured to handle data at rest, data in motion and data in action by continuously monitoring and processing data transaction request in compliance with various policies and rules (e.g. paragraph 0197).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of continuously monitoring for compliance of policy taught by Akireddy with Herrmann’s teaching of monitoring request to retrieve certificate and blocking in instance where the machine violates the security policy to ensure various policies and rules are complied before data resource is allow to access in instance the request is made (Herrmann, paragraph 0021; Akireddy, paragraph 0197).
Moreover, Herrmann does not explicitly disclose but Varghese the similar feature of “determine if the monitored compliance parameters comply with rules of compliance policy according to a risk score comprising a weighted sum of individual compliance test results (e.g. Varghese, paragraph 0089, “…Groups of rules, preferably criteria-specific, then evaluate the criteria, and the risk scores and actions that are output result from a combination and weighting of the results of the rule-based evaluation of each criteria.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Varghese’s teaching of criteria-specific evaluation with Herrmann’s teaching enforcing security policy to ensure criteria specific evaluation (Varghese, paragraph 0089).
.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434